DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, 16 and 21 and species of the cause of microbial infection as bacterial infection in the reply filed on July 6, 2021 is acknowledged. The traversal is on the ground(s) that the Patent Office misapplied the rules governing unity of invention with respect to categories of invention, specifically rule 37 C.F.R. 1.475 and the species election is not appropriate under the application of 37 CFR 1.141. This is not found persuasive because 37 CFR 1.475 was amended effective May 1, 1992 to correspond to PCT Rule 13 and PCT Rule 13.2, as it was modified effective July 1, 1992, to no longer specify that combinations of categories of invention are considered to have unity of invention. . See MPEP 1893.03(d) and 1850. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term "special technical features" is defined as meaning those technical features that define a contribution which each of the inventions considered as a whole, makes over the prior art. The determination is made based on the contents of the claims as interpreted in light of the description and drawings. Chapter 10 of the International Search and Preliminary Examination Guidelines also contains examples concerning unity of invention. 
In the present case, the shared technical feature between Groups I-IV is a Nuclear Transport Modifier. However, the technical feature is not a “special technical feature” because a 
With regard to 37 CFR 1.141, unity of invention is application in national stage application under 35 U.S.C. 371 and not restriction practice pursuant to 37 CFR 1.141-1.146 which applies to U.S. national applications filed under 35 U.S.C 111(a). The species of microbial cause do not share a special technical feature because there is no common technical feature between a virus, bacteria, fungus or an associated with thrombocytopenia or hypoglycogenemia differ and even if there were a common technical feature shared between a virus, bacteria, fungus or an associated with thrombocytopenia or hypoglycogenemia, the technical feature would not be a special technical feature because a virus, bacteria, fungus and an associated with thrombocytopenia or hypoglycogenemia are known in the prior art.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 15, 17-19, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and claims 7, 8, 11-14, 16 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2021.
Status of Claims
Claims 1-19, 21 and 23 are pending. Claims 7, 8, 11-19, 21, and 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 1-6, 9 and 10 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed applications 62/521,159 filed June 16, 2017 and PCT/US2018/037933, filed June 18, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/521,159, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 62/521,159 fails to provide support for the full scope of examined claims 4-6, 9 and 10.
Application No. 62/521,159 appears to provide no written support for “subacute inflammation” and “chronic inflammation”. Application No. 62/521,159 discloses systemic inflammation, acute inflammation, sepsis and organ specific inflammation (e.g., live, lung, heart).
Application No. 62/521,159 appears to provide no written description support for the inflammation to be localized in the heart, brain, sinuses, upper respiratory tract, bone marrow, , kidneys, genito-urinary tract, bladder, aural cavities, stomach, eyes, teeth, and gingiva. There is description attenuated proinflammatory cytokines in the blood and bacterial burden in the blood, 
Application No. 62/521,159 appears to provide no written description support for SEQ ID NOs: 1, 3, 4, and 6-9 and 16. Application No. 62/521,159 disclose cSN50.1 which corresponds to the amino acid sequence set forth in present SEQ ID NO:2 and is a species of the genus described in present SEQ ID NO: 5. See page 6 in the specification of Application No. 62/521,159
Application No. 62/521,159 appears to provide no support for a microbial inflammation being caused by a bacterial infection that is not caused by Bacillus anthracis as claimed. Although the mice were challenged with a bacteria rich gut microbiome (see page 6 in the specification), Application No. 62/521,159 does not disclose the bacteria was not Bacillus anthracis or the type of bacterial in the microbiome.
Information Disclosure Statement
The information disclosure statements (IDS) submitted December 13, 2019, March 17, 2020 and March 11, 2021 comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements being considered by the examiner.
Specification and Sequence Disclosure
The disclosure is objected to because of the following informalities. This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located for example on page 13, line 5 in the specification. Required response –
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 
Appropriate correction is required.
Claim Objections
Claim 6 is objected to because of the following informalities: It is suggested to delete the word “or” preceding the word “lungs” in line 2 of claim 6. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: It is suggested to delete the comma preceding the period in line 2 of claim 9. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: It is suggested to insert a comma following the recitation of “Bordatella ansorpii”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veach et al. (“Lethality in a Murine Model of Pulmonary Anthrax is Reduced by Combining Nuclear Transport Modifier with Antimicrobial Therapy”, Plos One, 2012, pp. 1-6; cited in the IDS filed 03/17/20).
B. anthracis (bacterial) Sterne strain. See page 5, right col. – §Animal Treatment Protocol; Figure 1; abstract.
Regarding present claim 2, the composition comprising cSN50 does not comprise ciprofloxacin (the anti-microbial agent).
Regarding present claims 4 and 6, the inflammation is in the lung (organ specific inflammation). See e.g., Figure 3. Figure 3 shows inflammation marked by pulmonary edema in the lung sections stained with Hematoxylin and Eosin.
Regarding present claim 5, cSN50 comprises the amino acid sequence AAVALLPAVLLALLAPCYVQRKRQKLMPC (present SEQ ID NO:1) as evidenced by Liu et al.1. 
Therefore, the disclosures of Veach et al. anticipate the presently claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Suppression of Acute Lung Inflammation by Intracellular Peptide Delivery of a Nuclear Import Inhibitor”, Molecular Therapy, 2009, 796-802).
The presently claimed invention is directed to a method of treating microbial inflammation in a subject comprising administering to the subject a therapeutically effective 
Liu et al. teach acute lung inflammation is a potentially life-threatening complication of infections due to community-acquired methicillin-resistant Staphylococcus aureus (CA-MRSA), a worldwide emerging pathogen, which causes necrotizing pneumonia and acute respiratory distress syndrome(ARDS). See the abstract. Liu et al. teach necrotizing pneumonia caused by CA-MRSA and ventilator-associated pneumonia caused by hospital-acquired MRSA represent an increasing risk for acute lung injury (ALI) and its more severe form, ARDS. See page 796, right col.-continuing paragraph.
The teachings of Liu et al. demonstrate acute staphylococcal enterotoxin B (SEB)-induced lung inflammation is effectively attenuated by the cell-penetration peptide nuclear import inhibitor (NTM), cSN50. See e.g., the abstract; page 799, right col.- 2nd paragraph to page 800, right col.-continuing paragraph. Liu et al. teach administering the cSN50 peptide to mice that where inoculated with SEB intranasally. See page 801, left col.-5th paragraph. Liu et al. teach the intracellular delivery of cSN50 peptide is swift and its concentration is controlled. See page 800, right col.-2nd paragraph. Liu et al. teach that given the efficient delivery to the lungs and rapid action, a cell-penetration peptide nuclear import inhibitor may represent a much-needed adjunctive therapy to complement anti-staphylococcal antibiotics in ALI/ARDS caused st paragraph. Liu et al. teach the combined treatment would limit the proliferation of staphylococci that express SEB and other immunotoxins and reduce the serious and costly consequences of uncontrolled inflammation and lung injury due to immunotoxins produced by highly pathogenic strains of CA-MRSA. See page 801, left col.-1st paragraph.
Although Liu et al. do not expressly teach administering to a subject a therapeutically effective amount of an anti-microbial agent and a composition comprising a NTM to treat microbial inflammation in the subject as claimed, at the time the of the effective filing date of the presently claimed invention, the claimed invention would have been obvious to the artisan of ordinary skill. It would have been obvious to the skill artisan to administering an anti-staphylococcal antibiotic and the cSN50 peptide to a patient with acute lung infection due to CA-MRA to limit the proliferation of staphylococci that express SEB and other immunotoxins and reduce the serious and costly consequences of uncontrolled inflammation and lung injury due to immunotoxins produced by highly pathogenic strains of CA-MRSA as taught by Liu et al.
Regarding present claims 2 and 3, although Liu et al. do not expressly teach the composition comprising NTM does not comprise the anti-microbial agent (claim 2) or the composition comprising NTM does comprise the anti-microbial agent (claim 3) as claimed, the claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date. It would have been obvious for one of ordinary skill to administer cSN50 (NTM) and the anti-staphylococcal antibiotic (anti-microbial agent) as in a combination therapy separately or in a single composition as a matter of obvious pharmacological design choice to obtain the optimized route of administration of both therapeutics for the optimal therapeutic and pharmacological result as well as the best patient compliance with the treatment.

Regarding present claim 5, cSN50 comprises the amino acid sequence AAVALLPAVLLALLAPCYVQRKRQKLMPC (present SEQ ID NO:1) as evidenced by Liu et al.2. 
Regarding present claims 9 and 10, the inflammation is caused by Staphylococcus aureus (a bacteria (elected species) causing the bacterial infection which is not Bacillus anthracis).
Therefore, the presently claimed invention was prima facie obvious to the artisan of ordinary skill at the time of the effective filing date of the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 9 and 10 of copending Application No. 17/275,764 (reference application). 
Regarding present claim 1, claims 1, 3 and 5 of copending Application No. 17/275,764 claim a method of treating an inflammatory skin disease or inflammatory skin disorder caused by a microbial comprising administering to the subject a therapeutically effective amount of a composition comprising a NTM (see claims 1, 3 and 5) and an antimicrobial agent (claim 5) 
Regarding present claim 2, copending Application No. 17/275,764 do not expressly claim the composition comprising NTM does not comprise the anti-microbial agent as claimed, however, the claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date. It would have been obvious for one of ordinary skill to administer a NTM (see claims 1, 3 and 5) and an antimicrobial agent in a combination therapy as separate administration as a matter of obvious pharmacological design choice to obtain the optimized route of administration of both therapeutics for the most efficacious treatment.
Regarding present claim 3, claim 6 of copending Application No. 17/275,764 teach the NTM composition comprising an anti-microbial agent.
Regarding present claim 5, claim 2 of copending Application No. 17/275,764 claim the NTM comprises the amino acid sequence set forth in SEQ ID NOs: 1-9 (present SEQ ID NOs: 1-9).
Regarding present claim 9, claim 9 of copending Application No. 17/275,764 the microbial insult is caused by a bacterial infection wherein the bacteria causing the bacterial infection is not Bacillus anthracis.
Regarding present claim 10, claim 10 of copending Application No. 17/275,764 claim the bacterial infection is an infection with a bacteria the bacterial infection is an infection with a bacteria selected from the group consisting of Mycobacterium tuberculosis, Mycobacterium bovis, Mycobacterium bovis strain BCG, BCG substrains, Mycobacterium avium, Mycobacterium intracellular, Mycobacterium africanum, Mycobacterium kansasii, Mycobacterium marinum, Mycobacterium ulcerans, Mycobacterium avium subspecies 
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 9 and 10 of copending Application No. 17/275,764 (reference application) in view of Liu et al. (“Suppression of Acute Lung 
Regarding present claim 1, claims 1, 3 and 5 of copending Application No. 17/275,764 claim a method of treating an inflammatory skin disease or inflammatory skin disorder caused by a microbial comprising administering to the subject a therapeutically effective amount of a composition comprising a NTM (see claims 1, 3 and 5) and an antimicrobial agent (claim 5) wherein the inflammatory skin disease or inflammatory skin disorder is caused by a bacterial infection (see claim 3).
Regarding present claim 2, copending Application No. 17/275,764 do not expressly claim the composition comprising NTM does not comprise the anti-microbial agent as claimed, however, the claims would have been obvious to the artisan of ordinary skill at the time of the effective filing date. It would have been obvious for one of ordinary skill to administer a NTM (see claims 1, 3 and 5) and an antimicrobial agent in a combination therapy as separate administration as a matter of obvious pharmacological design choice to obtain the optimized route of administration of both therapeutics for the most efficacious treatment.
Regarding present claim 3, claim 6 of copending Application No. 17/275,764 teach the NTM composition comprising an anti-microbial agent.
Regarding present claims 4 and 6, copending Application No. 17/275,764 does not claim the microbial inflammation is acute, subacute, chronic, organ-specific, systemic or sepsis nor claims the inflammation is localized in the blood, brain, sinuses, upper respiratory tract, lung, heart, bone marrow, spleen, liver, kidney, genito-urinary tract, bladder, aural cavities, stomach, intestines, skin, eyes, teeth and/or gingiva as claimed. Liu et al. teach it is effective to treat acute lung inflammation caused bacteria such as Staphylococcus aureus wtih an antimicrobial agent nd paragraph to page 800, right col.-continuing paragraph and page 801, left col.-1st paragraph. Therefore, at the time of the effective filing date, it would have been obvious to one of ordinary skill in the art that the combination of antimicrobial agent and a NTM to treat acute inflammation in the lung as claim. The artisan of ordinary skill would have been motivated do so in order to reduce the consequences of uncontrolled inflammation and lung injury as suggested by Liu et al.
Regarding present claim 5, claim 2 of copending Application No. 17/275,764 claim the NTM comprises the amino acid sequence set forth in SEQ ID NOs: 1-9 (present SEQ ID NOs: 1-9).
Regarding present claim 9, claim 9 of copending Application No. 17/275,764 the microbial insult is caused by a bacterial infection wherein the bacteria causing the bacterial infection is not Bacillus anthracis.
Regarding present claim 10, claim 10 of copending Application No. 17/275,764 claim the bacterial infection is an infection with a bacteria the bacterial infection is an infection with a bacteria selected from the group consisting of Mycobacterium tuberculosis, Mycobacterium bovis, Mycobacterium bovis strain BCG, BCG substrains, Mycobacterium avium, Mycobacterium intracellular, Mycobacterium africanum, Mycobacterium kansasii, Mycobacterium marinum, Mycobacterium ulcerans, Mycobacterium avium subspecies paratuberculosis, Mycobacterium leprae, Nocardia asteroides, other Nocardia species, Legionella pneumophila, other Legionella species, Acetinobacter baumanii, Salmonella typhi, Salmonella enterica, other Salmonella species, Shigella boydii, Shigella dysenteriae, Shigella sonnei, Shigella flexneri, other Shigella species, Yersinia pestis, Pasteurella haemolytica, Pasteurella .
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658



‘


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liu et al., “Peptide-directed Suppression of a Pro-inflammatory Cytokine Response”, The Journal of Biological Chemistry, 2000, 16774-16778; See Table 1.
        2 Liu et al., “Peptide-directed Suppression of a Pro-inflammatory Cytokine Response”, The Journal of Biological Chemistry, 2000, 16774-16778; See Table 1.